Case: 1:19-cv-00905-DRC-KLL Doc #: 18 Filed: 07/10/20 Page: 1 of 2 PAGEID #: 953




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 CHRISTINE L. BRANDON,

              Plaintiff,
                                             Case No. 1:19-cv-905
       v.                                    JUDGE DOUGLAS R. COLE
                                             Magistrate Judge Litkovitz
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.

                                       ORDER

       This action is before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”) that recommends the parties’ Joint Motion to Remand

(Doc. 16) be granted and that this case be remanded for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g) (“The court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.”). (See R&R, Doc. 17, #951). The R&R

was filed on April 22, 2020, and the time to file objections has passed.

      The R&R advised the parties that a failure to object within the 14 days

specified by the R&R may result in forfeiture of rights on appeal, including the right

to District Court review (see R&R at #952). See Thomas v. Arn, 474 U.S. 140, 149–53

(1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended to

require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure]
Case: 1:19-cv-00905-DRC-KLL Doc #: 18 Filed: 07/10/20 Page: 2 of 2 PAGEID #: 954




to file an objection to the magistrate judge’s R&R … is forfeiture, not waiver”)

(emphasis original); 28 U.S.C. § 636(b)(1)(C). The time for objections has passed and

none have been filed.

      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 19),

GRANTS the Joint Motion (Doc. 16), and REMANDS this case to the Commissioner

of Social Security pursuant to sentence four of 42 U.S.C. § 405(g). The Court further

DIRECTS the Clerk to enter judgment accordingly.


      SO ORDERED.

July 10, 2020
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE




                                         2
